UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4733


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

CHRISSY A. MAY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:10-cr-00161-1)


Submitted:   December 13, 2011              Decided:   December 23, 2011


Before NIEMEYER and      GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Jacqueline A. Hallinan, HALLINAN LAW OFFICES, PLLC, Charleston,
West Virginia, for Appellant.     Joshua Clarke Hanks, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chrissy      A.   May       appeals      from     her    eighty-seven-month

sentence entered pursuant to her guilty plea to one count of

conspiracy to distribute oxycodone, in violation of 21 U.S.C.

§ 846 (2006).       Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), concluding that there are no

meritorious      grounds      for       appeal,     but    questioning       whether        May

should    have    received          a    lower      sentence        for    assisting       the

Government.      The Government filed a motion to dismiss the appeal

on the basis of the appellate waiver contained in May’s plea

agreement.       Although informed of her right to file a pro se

supplemental brief, May has not filed one.

            A    defendant     may       waive      the    right    to    appeal    if     that

waiver is knowing and intelligent.                    United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                        Our independent review of

the   record     supports      the       conclusion        that     May    knowingly       and

intelligently waived her right to appeal her sentence.                              Because

we conclude that the waiver is valid and enforceable as to May’s

challenge to her sentence, we grant the Government’s motion to

dismiss   in     part.        The       language      of    May’s     waiver       does    not

encompass    a    challenge     to       the       validity    of    her    guilty        plea.

Therefore, we deny the motion to dismiss as to May’s conviction.

However, our review of the record convinces us that May’s plea



                                               2
was   knowing    and     voluntary.            Accordingly,      we    affirm     May’s

conviction.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal

outside   the   scope      of    the   waiver.      This    court      requires    that

counsel inform her client, in writing, of her right to petition

the Supreme Court of the United States for further review.                          If

the   client    requests        that   a   petition   be    filed,      but     counsel

believes that such a petition would be frivolous, then counsel

may   move      in     this      court     for     leave    to        withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was   served    on   the    client.        We    dispense   with      oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                           3